Citation Nr: 0431409	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  98-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for impairment 
of sphincter control, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for disabilities of the 
lower extremities, not to include the feet, manifested by 
pain in the hips and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1965 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision 
(impairment of sphincter control) and a May 1997 rating 
decision (lower extremities) of the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's claim for a foot disability was denied in March 
2004.  As the veteran has not submitted a notice of 
disagreement (NOD), this issue is not in appellate status.  
The veteran may appeal this rating decision until March 2005.

The veteran's representative appears to be raising a claim 
for service connection for a genitourinary dysfunction in the 
statement dated September 2004.  This matter is referred to 
the RO for appropriate adjudication.

The issue of entitlement to service connection for 
disabilities of the lower extremities, not to include the 
feet, manifested by pain in the hips and legs, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT


The veteran does not have occasional involuntary bowel 
movements that necessitate wearing a pad.




CONCLUSION OF LAW

The criteria for the award of a compensable initial rating in 
excess of 10 percent for residuals of prostate cancer, to 
include impairment of sphincter control, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1965 to May 1986 
in the United States Army.

In April 1996, the veteran was seen by Dr. R.J. Cherry for 
transrectal ultrasounds with ultrasound directed needle 
biopsy.  The ultrasound revealed an enlarged, 30-gram 
prostate with several areas of calcification in the 
transitional zone.  In May 1996 the veteran received the 
results of his biopsy from Dr. P.R.O.  The physician 
commented that a microscopic focus of well-differentiated 
adenocarcinoma was estimated to represent less than five 
percent of the tissue.  No perineural invasions were seen and 
the immunoperoxidase study for keratin 903 was unsuccessful 
since the tumor was not present in the deeper cuts.

In June 1996 the veteran underwent a bilateral pelvic lymph 
node dissection and radical retropubic prostatectomy and 
received follow-up treatment from Dr. M.E.L.

The March 1997 rating decision awarded the veteran a 100 
evaluation for his prostate surgery from November 1996 
through January 1997.  An evaluation of 0 percent was 
effective in January 1997.  The veteran was also granted 10 
percent service connection for impairment of sphincter 
control, secondary to prostate cancer.

In the NOD dated May 1997 the veteran stated that he should 
be awarded a higher evaluation for the impairment of 
sphincter control.  He stated that he does not wear an 
absorbent pad but did have to wear reinforced underwear due 
to involuntary bowel movements.  He stated that he must get 
up five or six times during the night to use the restroom to 
preclude an accident while sleeping.  He stated that while at 
work, he must be very careful in how he moves or to what 
extent he exerted pressure, to avoid an involuntary bowel 
movement.

In March 1998, the RO received a letter from Dr. R.J.C. 
regarding the veteran's radical prostatectomy and the 
complications that had developed.  The physician stated that 
although he was continent at that time, de did indeed have 
bouts of stress incontinence.  This limited some of his 
ability to lift, strain or participate in heavy, physical 
activity.  The stress incontinence was not amenable to 
surgical intervention and could persist and worsen in the 
years to come.

The Board remanded this claim in August 1999 for a subsequent 
digestive system VA examination to determine the severity of 
the service-connected impairment of the sphincter control and 
resulting bowel incontinence.

The veteran submitted to a VA examination of the rectum and 
anus in July 2003.  The examiner noted that the veteran 
denied that he had any problems with fecal incontinence, but 
rather that he suffered from urinary incontinence.  The 
veteran stated that he did not wear a pad since he had placed 
himself on a schedule where he goes to the restroom 20 to 30 
times during the day.  During the night hours he stated that 
he automatically woke up three to four times to use the 
restroom.  In spite of frequent urination and precautions, 
the veteran had leakage and squirting of urine if he laughed, 
lifted too much, or put pressure on his bladder.  He stated 
that on average he changed his underwear more than once daily 
approximately three days per week.  He stated that he does 
not wear a pad because he refuses to wear them.

The veteran continued to work as a prison guard and was 
apparently able to urinate frequently while at work.  With 
regard to social situations, he considered it disruptive to 
urinate as frequently as he must.  The examiner noted that 
the veteran did not have a history of recurrent urinary tract 
infections although he had been treated for one eight months 
prior to the examination.  He did have a history of recurrent 
urinary tract stones and had three to four lithotripsies.  He 
also manifested hematuria after the lithotripsies.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send the veteran 
a letter specifically informing him of the evidence necessary 
to establish entitlement to a higher rating, the veteran was 
not prejudiced due to the communication between he and the RO 
in the supplemental statements of the case (dated June 1997, 
June 1999, December 2003 and May 2004) as well as the Board 
remand in August 1999.  The veteran was made aware of the 
evidence he would need to establish his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2002 letter informed the 
veteran that the RO would assist him in obtaining medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2002 letter requested that the veteran 
provide the names and addresses of the people, agencies or 
companies who had relevant records, the approximate time 
frame covered by the records and the conditions for which he 
was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for the residuals of his prostatectomy.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board notes that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned four requirements prior to the unfavorable 
decision in March 1997, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in March 1997 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for the residuals of his prostatectomy throughout 
the more than 6 years that his claim has been adjudicated.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial March 1997 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2004).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2004).

In this case, the veteran was granted service connection for 
impairment of sphincter control, with an evaluation of 10 
percent, effective January 1997.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2004).  In order to receive the next 
higher rating of 30 percent, evidence must demonstrate 
occasional involuntary bowel movements necessitating wearing 
a pad.  For the veteran to receive a 60 percent rating, 
evidence must demonstrate extensive leakage and fairly 
frequent involuntary bowel movements.  For the veteran to 
receive a 100 percent rating, evidence must demonstrate that 
the veteran has complete loss of sphincter control.

With regard to the 30 percent rating, evidence must 
demonstrate occasional involuntary bowel movements 
necessitating wearing a pad.  The evidence shows that the 
veteran does not wear a pad.  He stated in his NOD dated May 
1997 that he wears reinforced underwear due to involuntary 
bowel movements.  During the July 2003 VA examination, the 
veteran denied having any problem with sphincter control 
involving the anus and he denied fecal incontinence.  
Accordingly, the clear weight of the evidence shows that the 
veteran is not entitled to a 30 percent rating.

After a thorough review of the evidence of record, the Board 
concludes that an initial rating in excess of a 10 percent 
evaluation is not justified, based on the criteria in DC 
7332, and the provisions of 38 C.F.R. § 4.114 (2004). 

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2004); 
Schafrath v.  Derwinski, 1 Vet. App. 589, 592 (1995).  In 
evaluating the veteran's claims, all regulations, which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 10 percent for impairment of sphincter control.

ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected impairment of sphincter control is denied.

REMAND


?	This case is remanded for a new VA examination.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

The Board notes that the claims folder is missing the service 
medical records dating from 1965 through 1980.  However, the 
service medical records dating from 1981 through 1986 
establish that the veteran suffered from leg and hip pain.  
The July 2003 VA muscles examination does not address the 
complaints of pain in service, nor does it establish if the 
veteran's current pains are associated with service.  As 
such, this claim is remanded for further action.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran must then be scheduled for an 
examination to determine the nature and etiology of 
any disorders of the lower extremities, not to 
include the feet, manifested by pain in the legs and 
hips.  The claims folder, to include all evidence 
added to the record and a copy of this REMAND must be 
made available to the examiner in conjunction with 
the examination.  All opinions expressed should be 
supported by reference to pertinent evidence and 
should include responses to the following items 
regarding the veteran's disorders of the lower 
extremities:

A.  Provide diagnoses of all disorders of the 
veteran's lower extremities, not to include the 
feet, manifested by pain in the legs and hips.

B.  For all disorders identified in A, state as 
precisely as possible the time of onset of such 
disorders.

C.  For each diagnosis reported in response to item 
A, above, the examiner should specifically state 
whether, as a matter of medical judgment, the 
diagnosed disorder is a result of a disease or 
injury in service.

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted 
by the record, the claim should be re-adjudicated.  
In the event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for any disorders of the lower 
extremities, not to include the feet, manifested by 
pain in the legs and hips, that includes all 
additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




